UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X                  02/03/2020
                                                               :
 DAMIAN DALLA-LONGA,                                           :
                                                               :
                                              Petitioner, :        19 Civ. 11246 (LGS)
                                                               :
                            -against-                          :          ORDER
                                                               :
 MAGNETAR CAPITAL LLC,                                         :
                                                               :
                                              Respondent. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 13, 2019, the Court granted Petitioner’s request for an

extension to file the memorandum of law in support of his petition to vacate the arbitration award.

Petitioner was ordered to file the memorandum of law by December 27, 2019 (Dkt. No. 7);

        WHEREAS, on December 23, 2019, the Court denied Petitioner’s request for a further

extension to file the memorandum of law in support of his petition to vacate the arbitration award

(Dkt. No. 22);

        WHEREAS, on December 27, 2019, Petitioner filed a memorandum of law in support of

his petition to vacate the arbitration award. (Dkt. No. 23). No documents in support of the

memorandum of law were filed;

        WHEREAS, on December 30, 2019 at 11:53 p.m., Petitioner sent an email to Chambers,

requesting permission to file an attached amended/corrected memorandum of law on the grounds

that (1) the memorandum of law that was filed is a draft version “replete with errors meant to be

fixed in a final complete draft,” and (2) the supporting exhibits and affidavit were not filed due to

technological difficulties in filing. Petitioner further requested permission to exceed the number

of exhibits permitted by Individual Rule III.B.3, and additionally requested an unspecified
exception to Individual Rule III.B.1. Pursuant to Court Order, this letter was filed on ECF on

January 3, 2020 (Dkt. No. 27);

       WHEREAS, on January 6, 2020, Respondent filed a letter on ECF objecting to

Petitioner’s request to file an “amended/corrected” version of his memorandum of law as an

attempt to circumvent this Court’s orders denying Petitioner’s request for a further extension of

the filing deadline. The letter further objects to the memorandum of law as violating this Court’s

Individual Rules; and to the proposed exhibits and affidavit because they were not served on

Respondent by the December 27, 2019 deadline, and because they also violate this Court’s

Individual Rules (Dkt. No. 29);

       WHEREAS, on January 16, 2020, Petitioner was granted leave to email the Court an

amended/corrected memorandum of law in support of his petition to vacate the arbitration award,

with supporting documentation, by January 23, 2020. Petitioner was directed to ensure any such

memorandum of law and supporting documentation were compliant with this Court’s Individual

Rules (Dkt. No. 33);

       WHEREAS, on January 23, 2020, Petitioner emailed the Court an amended/corrected

memorandum of law that was not compliant with this Court’s Individual Rules, and

simultaneously requested by letter permission to submit a memorandum in excess of the page

limits set by this Court’s Individual Rules;

       WHEREAS, on January 24, 2020, Petitioner was ordered to email the Court, by January

28, 2020, an amended/corrected memorandum of law in support of his petition to vacate the

arbitration award with supporting documentation. The Court denied Petitioner’s request for

additional pages as untimely. Petitioner was directed to ensure any such memorandum of law

and supporting documentation were compliant with this Court’s Individual Rules, and warned

                                                 2
that any pages filed in excess of the page limits set in this Court’s Individual Rules would not be

considered by this Court (Dkt. No. 34);

       WHEREAS, on January 28, 2020, Petitioner emailed the Court an amended/corrected

memorandum of law with supporting exhibits that were not compliant with this Court’s

Individual Rules;

       WHEREAS, on January 31, 2020, Respondent filed a letter observing that the documents

filed in support of Petitioner’s memorandum of law did not comply with this Court’s Individual

Rules, and requesting an extension to the February 4, 2020 deadline to propose redactions (Dkt.

No. 37). It is hereby

       ORDERED that, pursuant to this Court’s warning that any pages filed in excess of the

page limits set in this Court’s Individual Rules would not be considered by this Court, the Court

will consider only the first 225 pages of the exhibits submitted in support of Petitioner’s

memorandum of law. It is further

       ORDERED that the parties’ deadline to jointly propose redactions to the memorandum of

law and supporting documents, pursuant to this Court’s Order at Dkt. No. 25, is extended to

February 14, 2020. The parties shall only propose redactions to the first 225 pages of the

exhibits submitted in support of Petitioner’s memorandum of law. The parties may propose

redactions to entire pages to which the memorandum of law does not cite, to the extent that the

pages contain confidential information and do not contain information relevant to the Petition.

Dated: February 3, 2020, 2020
       New York, New York




                                                  3
